COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      David Vuong and Tommy Tung Nguyen V. Taiwai Luk

Appellate case number:    01-11-00178-CV

Trial court case number: 0838471

Trial court:              113th District Court of Harris County

Date motion filed:        February 1, 2013

Party filing motion:      David Vuong, appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Brown.


Date: April 30, 2013